DETAILED ACTION
This action is in response to the amendment filed on 1/19/2022 which was filed in response to the Final Rejection dated 10/20/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on claim 40. Claim 9 recites the limitation “wherein the cross section of the glass fibres is circular” in line 2. However, claim 40 already recites this limitation in line 9 and therefore claim 9 does not further limit claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 5, 7-11, 13-14, 17-18, 21-26, 29, 31, 34-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124).
Regarding claims 7-9, 11, 21-24, 29, 31, 39 and 40, Angeli discloses flame-proofed thermoplastic compositions comprising organophosphorus compounds as flame retardants [0001]. These compositions make it possible to produce thermoplastic parts that do not cause deterioration of the surface appearance of metal parts by corrosion or deposition [0001]. The thermoplastic composition comprises organophosphorus flame-retardant compound(s) in a thermoplastic matrix [0010] with optional additives [0039]. The thermoplastic matrix is preferably a polyamide chosen from a group including polyamide-6 (PA6) and polyamide-6,6 (PA66) and blends thereof [0031]. The composition preferably has from 40 to 80% by weight of polyamide relative to the total weight of the composition [0038]. The organophosphorus compounds are preferably phosphinic acids or salts thereof [0017-24]. Various phosphinic acids can be used in combination [0025]. The composition preferably comprises from 5 to 25% by weight of organophosphorus compounds [0027]. Reinforcing fillers such as glass fibers are preferably present between 15% and 50% by weight relative to the total weight of the composition [0040]. Additives such as impact modifiers can be present between 0.1% and 30% by weight relative to the total weight of the composition [0041]. The additives can include reinforcing or bulking fillers, heat stabilizers, nucleating agents, plasticizers, flame retardants, smoke suppressants, zinc borate, antioxidants, UV stabilizers, dyes, optical brighteners, lubricants, anti-blocking agents, mattifying agents such as titanium oxide, processing aids, elastomers, adhesion agents, dispersants, pigments, impact modifiers, active oxygen scavengers or absorbers, agents for laser marking, and/or catalysts (A polyamide moulding composition consisting of the following components: (A) from 45 to 75% by weight of at least one polyamide, (B) from 15 to 40% by weight of glass fibres – claims 39 and 40) ((C) from 5 to 25% by weight of at least one phosphinic salt and/or at least one diphosphinic salt, and (D) from 0 to 20% by weight of at least one additive, wherein the entirety of components (A) to (D) is 100% by weight – claims 39 and 40) (wherein the at least one additive is selected from the group consisting of: glass beads, mineral powders, UV stabilizers, heat stabilizers, a lubricant selected as calcium (Ca) stearate, mould-release aids, impact modifiers, dyes and markers, inorganic pigments, organic pigments, IR absorbers, antistatic agents, antiblocking agents, nucleating agents, crystallization accelerators, crystallization retarders, chain-extending additives, conductivity additives, optical brighteners, photochromic additives, crosslinking agents, intumescence agents, foreign polymers and/or mixtures thereof – claim 39) (wherein the proportion of the at least one phosphinic salt and/or diphosphinic salt of component (C) in the entire polyamide moulding composition is from 5 to 22% by weight – claim 7) (wherein the proportion of the at least one additive is from 0.00 l to 18% by weight – claim 8) (from 0.01 to 10% by weight – claim 23) (from 0.1 to 5% by weight – claim 24) (wherein the proportion of component (D) present in the polyamide moulding composition is in the range from 0.01 to 5% by weight, and wherein the entirety of components (A) to (D) gives 100% by weight – claim 31) (wherein the proportion of the at least one phosphinic salt and/or diphosphinic salt of component (C) in the entire polyamide moulding composition is from 6 to 23% by weight – claim 21) (from 7 to 21% by weight – claim 22) [0039]. Examiner’s note: Angeli does not disclose the general weight range concentration for additives in general, but discloses impact modifiers as potential additives and provides the range above for this component. Since an impact modifier is listed as among the potential additives (in claim 39), the weight range concentration for Angeli’s impact modifier can be applied to the claimed “at least one additive” of claims 39 and 40.
Regarding the limitation “consisting of the following components” (claims 39 and 40) and the limitation “wherein the moulding composition is entirely free from melamine, melamine cyanurates, and melamine derivatives” (claim 39), Angeli discloses that a compound that is a reaction product between phosphoric acid and melamine and/or the reaction product between phosphoric acid and a melamine condensation derivative may be used in combination with the organophosphorus compound [0028]. The term “use may especially be made” in paragraph [0028] of Angeli indicates that this melamine-based component is optional and not required in Angeli’s composition. Therefore, the aforementioned limitations are met by the prior art.
Regarding the limitation “wherein components (C) and (D) do not include Barium salts” (claim 40), Angeli is silent with regard to the presence of such salts.
Regarding the limitation “wherein the cross section of the glass fibres is circular” (claims 9, 39 and 40), Angeli discloses using 983 glass fibers from Vetrotex [0056] [0062] [0067]. According to Norfolk, Vetrotex 983 fibers have a 10 um diameter and a 4.5 mm length [0071]. Examiner’s note: since such fibers have a diameter, they have a circular cross section.
Angeli is silent with regard to the arithmetic average length of the glass fibers. Angeli is silent with regard to the relative weight percentages of PA6 and PA66 in the polyamide component of the composition.
Gareiss discloses flame-retardant thermoplastic molding compositions comprising: (A) from 40 to 98% by weight of a thermoplastic polyamide, (B) from 1 to 40% by weight of melamine cyanurate, (C) from 1 to 50% by weight of a fibrous filler which is pretreated with a silane compound and whose arithmetic mean fiber length (d50) is from 70 to 200 um, or of an acicular mineral filler or mixtures of these, and (D) from 0 to 30% by weight of other additives and processing aids where the total of the percentages by weight of components A) to D) is 100% [Col 1, lines 5-18]. Use of such glass fibers having the aforementioned distribution of glass fiber lengths results in only a small but acceptable decline in mechanical properties, but markedly improved processability and flame retardancy [Col 5, lines 16-22]. The arithmetic mean fiber length is from 70 to 200 um, preferably from 80 to 180 um, and in particular from 100 to 150 um [Col 5, lines 32-37]. The arithmetic mean fiber length of various inventive embodiments are 144 um, 135 um, 138 um, and 137 um for inventive examples 1-4, respectively [Col 9, Table]. The glass fibers have a diameter (i.e., they have a circular cross section) [Col 5, lines 37-39]. The molding compositions are suitable for producing various moldings including those used in the electrical sector as circuit breakers, auxiliary switches, relay switches and plug connectors [Col 7, lines 60-67]. 
Angeli and Gareiss are analogous because both disclose flame-retardant polyamide-based molding compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glass fibers having an arithmetic mean fiber length from 70 to 200 um as Angeli’s glass fibers (where the arithmetic average of the length of these glass fibres in the polyamide moulding composition is from 135 to 190 um - claims 39 and 40).  One of ordinary skill in the art would have been motivated to use such glass fibers in Angeli’s composition because this would provide the advantages listed above by Gareiss, i.e., enhanced processability and flame retardancy with a small but acceptable decline in mechanical strength. Both Angeli and Gareiss disclose use of injection molding processes ([0044] [0047] Angeli) ([Col 8, line 62] Gareiss). Angeli discloses the desirability of enhanced flame retardancy [0001-2] [0011] [0071] [0073].
Alternatively, the Examiner notes that Angeli’s glass fibers have the same initial fiber length and are subjected to the same processing conditions as in the present invention and therefore would be expected to have an arithmetic mean fiber length falling within the claimed range. Angeli discloses using Vetrotex 983 glass fibers having a 4.5 mm length (see above). The glass fibers were added to the mixture at the throat of a twin-screw extruder [0053]. Likewise, the presently claimed invention feeds glass fibers having an initial fiber length of 4.5 mm (OCV 995 EC10-4.5) [top of page 13] into the extruder intake of a twin-screw extruder [pg 13, lines 14-18]. The present invention discloses that the addition of the glass fibers through the extruder intake results in the claimed arithmetic mean fiber length glass fibers [page 10, lines 1-22].
Regarding claim 29, Angeli further discloses embodiments wherein the glass fibers are present at 30% by weight (wherein the proportion of component (B) present in the polyamide moulding composition is in the range from 25 to 35% by weight, and wherein the arithmetic average length of the glass fibres (B) is in the range from 150 to 190 pm, and wherein the entirety of components (A) to (D) gives 100% by weight) [0056] [0062] [0067]. 
Angeli in view of Gareiss is silent with regard to the relative weight percentages of PA6 and PA66 in the polyamide component of the composition.
Harder discloses filled polyamide molding compounds comprising polyamides, flameproofing agent, and glass fibers [0001].  The molding compound comprises polymer mixture (A), reinforcing fiber component (B), flameproofing agent component (C), and additives (D) and (E) [0058-0062]. The polymer mixture (A) in a preferred embodiment is composition (A1) which is a mixture of PA6 and PA66 in the ratio of 1:2 to 1:4 wherein the polymer matrix is preferably formed exclusively by component (A1) [0019] [0036] [0038]. The filled polyamide molding compounds are processed to form moulded articles which have above-average properties, in particular with respect to notch impact strength, strength and rigidity, thermostability, and flameproofing [0063] [0065]. The suitably selected matrix components contribute to very good processibility and flowability of the molding compounds [0068]. Flameproofing agent (C) comprises 60-100% by weight of a phosphinic acid salt and/or of a diphosphinic acid salt and also 0-40% by weight of a melamine polyphosphate [0043].
Harder is analogous because it discloses glass-fiber filled polyamide compositions used to form molded components having good mechanical and flameproofing properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Harder’s polyamide mixture (A1) as Angeli’s polyamide resin blend.  One of ordinary skill in the art would have been motivated to use Harder’s polyamide mixture (A1) as Angeli’s polyamide resin blend because this would provide enhanced processability and flowability of the molding composition and good thermostability as disclosed by Harder. Angeli discloses using the composition in injection-molding, extrusion or extrusion-blow molding processes [0044] and other molding techniques including molding by thermoforming [0047]. Using a polyamide mixture that provides enhanced processability and flowability of the molding composition and good thermostability would be desirable with Angeli’s disclosed processes. Examiner’s note: this means the aforementioned ratios by Harder (1:2 to 1:4 PA 6/PA 66) are in reference to Angeli’s polyamide resin which is present at 40 to 80% by weight in the total composition.  This translates to PA6 present from 8% to 26.7% by weight and PA66 present from 26.7% to 64% by weight as a percent weight of the total composition. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 5 to 15% by weight of PA 6 and from 35 to 60% by weight of PA 66 overlap the prior art ranges of 8 to 26.7% and 26.7 to 64%, respectively (wherein component (A) is composed exclusively of: (A1) from 5 to 15% by weight, of PA 6, (A2) from 35 to 60% by weight of PA 66, based on the entirety of components (A) to (D) as 100% by weight – claims 39 and 40) (wherein component (A) is composed exclusively of (A1) from 5 to 15% by weight of PA 6, (A2) from 35 to 55% by weight of PA 66, based on the entirety of components (A) to (D) as 100% by weight – claim 11).
Regarding claim 3, Angeli discloses that inventive composition D has a V0 classification in the UL94 text with molded test specimens having a thickness of 0.8 mm [0073].
Angeli is silent with regard to the V-rating for specimens having a wall thickness of 1.6 mm or 3.2 mm.
As to the V-rating of specimens having a wall thickness of 1.6 mm or 3.2 mm, the examiner notes that the prior art generally teaches the claimed invention (the polyamide molding composition of claim 40) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that Angeli’s aforementioned inventive embodiment exhibits a V0 classification at a thickness of 0.8 mm. Inventive examples 1-5 of the present invention all exhibit improved V-ratings when the samples have a larger thickness [page 14, Table 2]. Since Angeli discloses the polyamide molding composition of claim 40 and an embodiment having a V0 classification at 0.8 mm thickness, the examiner believes the claimed properties are either anticipated or highly obvious for samples having a higher thickness such as at 1.6 mm and 3.2 mm (The polyamide moulding composition according to claim 40, wherein the moulding composition is classified as V-0 in accordance with IEC 60695- 11-10 (UL 94) for a test specimen wall thickness of 1.6 mm, for a test specimen wall thickness of 3.2 mm, or both for a test specimen wall thickness of 1.6 mm and 3.2 mm).
Regarding claims 5 and 17-18, Angeli is silent with regard to a tensile strain at break greater than 3.5%.
As to the tensile strain at break of the polyamide moulding composition, the examiner notes that the prior art generally teaches the claimed invention (the polyamide moulding composition of claim 40) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the published specification of the present invention discloses that the improved tensile strain at break of the inventive molding compositions are due to the reduced glass fiber length relative to conventional glass fibers used in such applications [0017] [0043]. The Examiner further notes that the inventive embodiments IE1 through IE5 exhibit tensile strain at break of greater than 3.5% whereas the comparative examples CE1 through CE4 do not [Table 2] [0059]. CE1 through CE3 use glass fiber lengths higher than the claimed range and CE4 uses a different kind of flame retardant than claimed (flame retardant 2 versus flame retardant 1) [Tables 1 and 2] [0057-0059] [0031]. From these results and the aforementioned disclosure, it can be assumed that the enhanced tensile strength is due to a combination of the components of the molding composition and, in particular, the combination of glass fibers having the specified shorter length and a phosphinic and/or diphosphinic salt based flame retardant. Since the cited prior art discloses the polyamide moulding composition of claim 40 consisting of the claimed components, and, in particular, glass fibers having the claimed arithmetic average length and the claimed flame retardant (component C), the examiner believes the claimed properties are either anticipated or highly obvious (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 3.5% - claim 5) (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 4.0% - claim 17) (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 5.0% - claim 18).
Regarding claims 10 and 25-26, Angeli discloses enhanced flame-retardant properties for the inventive embodiment and exhibits GWFI of 960 degrees C at 1 mm thickness (wherein the GWFI of the moulding compositions, determined in accordance with IEC 60695-2-12, is at least 850°C) (is at least 900°C – claim 25) (is at least 960°C – claim 26) [0071]. The limitation “determined in accordance with IEC 60695-2-12” is a limitation referring to the method of testing the GWFI, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the GWFI can demonstrate the claimed property, unless the claimed process produces unexpected results.
Regarding claim 13, Angeli discloses that the composition can be used in a molding process to manufacture an article/thermoplastic part (A moulding which is composed at least in regions of a polyamide moulding composition according to claim 40) [0044-48].
Regarding claims 14 and 36-37, Angeli discloses an embodiment having 1 mm thickness [0071].
Angeli is silent with regard to embodiments having a wall thickness greater than 1 mm.
However, it would have been obvious to one having ordinary skill in the art to adjust the wall thickness of the molded part for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Angeli discloses that the molded part can be used in electronic or electrical articles [0049]. It is evident to a PHOSITA that the wall thickness of such a component would be modified for its intended use (The moulding according to claim 13, wherein its wall thickness is more than 1 mm – claim 14) (The moulding according to claim 13, wherein its wall thickness is more than 3 mm – claim 36) (The moulding according to claim 13, wherein its wall thickness is more than 1 mm and where the wall thickness does not exceed 10 mm – claim 37).
Regarding claims 34-35, Angeli discloses that the thermoplastic part/molded part can be used in electrical or electronic articles such as for example electrical outlets, electric circuit-breakers, programmers, especially for electric household appliances, anti-theft alarms, electrical switches, electrical adapters, cables, batteries and battery testers, telephones, and coils (A moulding which is composed at least in regions of a polyamide moulding composition according to claim 40, in the form of a component for the electrical/electronics sector – claim 34) (A moulding which is composed at least in regions of a polyamide moulding composition according claim 40, in the form of a component for the electrical/electronics sector, namely for parts of circuit boards, of housings, of foils, of lines, of switches, of distributors, of relays, of resistances, of capacitors, of coils, of lamps, of diodes, of LEDs, of transistors, of connectors, of controllers, of storage devices, of sensors, of housing parts for switchgear cabinets and in the form of components of geometric designs – claim 35) [0049].

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 1/19/2022, with respect to the rejection of claims 3-5, 7-11, 13-14, 17-18, 21-26, 29, 31, 34-37, and 39 under 35 U.S.C. 103 as being unpatentable over Gareiss et al (US Patent 6,184,282) in view of Harder et al (USPGPUB 2011/0105655) and Bayer et al (USPGPUB 2012/0083558) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124). Examiner’s note: The argument regarding the new limitation “wherein the moulding composition is entirely free from melamine, melamine cyanurates, and melamine derivatives” is primarily persuasive.
Applicant’s arguments, see pages 13-14, filed 1/19/2022, with respect to the rejection of claim Claim 40 under 35 U.S.C. 103 as being unpatentable over Morimoto et al (USPGPUB 2010/0069539) in view of Harder et al (USPGPUB 2011/0105655) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124). Examiner’s note: The argument regarding the new limitation “wherein the cross section of the glass fibres is circular” and Morimoto’s disclosure of non-circular glass fibers is primarily persuasive.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 1/19/2022 is insufficient to overcome the new rejection of claims 39 and 40 and their dependent claims based upon Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124) as set forth above because:  the new rejection relies on Gareiss or alternatively Angeli to meet the claimed glass fiber length range (see above). Gareiss discloses embodiments falling within the claimed range (see inventive embodiments 1-4 in Col 9, Table) and therefore anticipates the claimed range. Even though the rejection is applied under U.S.C. 103, the existence of inventive embodiments falling within the claimed range obviates a showing of criticality/unexpected results argument. According to MPEP 2131.03, I, Anticipation of Ranges, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Alternatively, Angeli discloses using the same initial glass fiber length and process conditions as in the present invention (see above) (i.e., feeding the glass fibers via the main feeder not the side feeder in a twin extruder) and therefore would have the same fiber length range as claimed. Therefore, the claimed range cannot achieve unexpected results relative to the prior art range since such ranges are the same. According to MPEP 2144.05, III, A, “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Notwithstanding the above remarks, the Examiner notes that Applicant states in paragraph 27 of this declaration that adding milled fibers of a specific desired arithmetic average short length by way of the side feeder is not possible because such fibers are not available on the market and such a glass additive would effectively be a powder which, when added, would not lead to a usable reinforced material. In contrast, Gareiss discloses that the glass fibers can be adjusted to the desired length by grinding in a ball mill [Col 5, lines 41-43]. This material can be mixed like a powder into the polymer and only a small further shortening of the fibers occurs during incorporation [Col 5, lines 47-52]. The molding compositions can be processed in single-screw or twin-screw extruders [Col 7, lines 27-31] [Col 8, lines 34-41]. This provides evidence that such fiber lengths can be achieved and used in a molded article formed from a molding composition including the glass fibers. Furthermore, assuming arguendo that incorporating such a glass powder would not lead to a usable reinforced material as Applicant contends, such samples can be achieved with glass fiber lengths in the window of 200-250 um and the properties of such samples can be compared to those falling within the claimed range.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781